DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, it recites collecting a plurality of images and determining blood pressure from the images, it’s not clear how the blood pressure is calculated, just from looking at the images. The invention needs to be clearly defined, as to how one of ordinary skill in the art can make/use the invention. Appropriate correction is required.
Regarding Claim 14, it recites capturing a video of a subject’s head, and determining QRS pulse, plethysmography signal and blood pressure from the video; it’s not clear how QRS pulse is determined, plethysmography signal is determined and blood pressure is calculated, just from looking at the video. The invention needs to be clearly defined, as to how one of ordinary skill in the art can make/use the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being U. S. Publication No. 2012/0053918 to Taylor.
Regarding Claims 1, 6, and 19, Taylor teaches an apparatus and method of determining blood pressure of a patient comprising (a) collecting a plurality of images of the patient (para 0181 and 0194 an imaging unit camera for collecting a plurality of images) and (b) determining from the plurality of images a measure of the blood pressure of the patient, without requiring physical contact with the patient and without any sensor data (para 058, 090 and 0105 teaches generating blood pressure estimate from the images). 
Regarding Claims 2 and 7, Taylor teaches determining from the plurality of image time points corresponding to the QRS cycle of the patient's circulatory system, (b2) determining from the images and the time points a heart rate estimation and a pulse transit time measurement, (b3) determining the blood pressure from the heart rate estimation and the pulse transit time measurement (para 113-124 teaches detecting ECG signal [which is the QRS wave] and generating blood volume pulse from the images). 
Regarding Claim 3, Taylor teaches determining a measure of blood pressure using a model comprising at least one of: a model calibrated statistically through clinical trials or mass measurements, and a model calibrated for each subject using reference instruments (para 0257 teaches a model for determining blood pressure, wherein the model is calibrated using previous data).
Regarding Claim 4, Taylor teaches that the plurality of images comprises images from which small head movements caused by blood flow can be detected (para 0334-0335 which is a region of interest comprising the head, and would be able to detect small head movements caused by blood flow). 
Regarding Claim 5, Taylor teaches determining from the plurality of images time points corresponding to the QRS cycle of the patient (para 108, 109, 113 and 114 teaches detecting ECG signal [which is the QRS wave] and matching them with plurality of images).
Regarding Claim 8, Taylor teaches that the analysis system comprises a processing system mounted proximal the image capture system (para 0109 and para 114 teaches an evaluation unit [processing system] mounted proximal to the image capture system 12). 
Regarding Claims 9 and 10, Taylor teaches that the analysis system is mounted remote from the image capture system, and wherein the analysis system accepts information from an information network (para 109 teaches the use of network for an analysis system). 
Regarding Claims 11 and 13, Taylor teaches that the apparatus is configured to mount in a location where long term monitoring of a patient is possible (fig. 1 teaches that the apparatus is mounted in a room, as such it is configured of long term monitoring, furthermore it’s a functional limitation). 
Regarding Claim 14, Taylor teaches a method of determining the blood pressure of a subject, comprising: (a) capturing video of the subject's head (para 0181 and 0194 an imaging unit camera for collecting a plurality of images); (b) determining a QRS pulse from the video (para 058, 090 and 0105 teaches generating blood pressure estimate from the images); (c) determining a plethysmography signal from the video (para 0024 teaches determining PPG signal from the video); (d) determining a pulse transit time from the QRS pulse and the plethysmography signal and determining the blood pressure from the pulse transit time (para 108, 109, 113 and 114 teaches generating blood pressure estimate from the images).  
Regarding Claim 17, Taylor teaches that capturing video comprises defining regions of interest in each frame of the video, wherein the regions of interest comprise regions above and below the eyes of the subject (fig. 4 and 5 teaches that the region of interest is above and below the eye of the subject). 
Regarding Claim 18, Wenzel teaches determining a pulse transit time comprises determining a time difference between the position of the QRS pulse and the peak of the plethysmography signal (para 0151 teaches determine peak-to peak amplitude of the PPG signal, and the local maximum of the ppg signal that occurs after the maximum but before the R wave, as such a time difference is being determined, since R wave is the maximum of the QRS wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of U. S. Publication No. 2017/0202463 to Taylor et al. in view of U. S. Publication No. 2013/0345568 to Mestha et al.
Regarding Claims 15 and 16, Taylor does not expressly teach that the image capture rate is about 300 frames in about 10 seconds.
Mestha teaches that the image capture rate is about 300 frames in about 10 seconds (para 0058 teaches an image capture rate of 30 frames per second, which is 300 frames in 10 seconds).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Taylor with a camera which captures video at 30 frames per second, as taught by Mestha, since such a setup would result in easy computer analysis of the video, since 30 frames per second is a standard video framerate, and would also have enough time resolution to get a heart signal from the subject. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793